UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :      19cr0620 (DLC)
                                         :
           -v-                           :    MEMORANDUM OPINION
                                         :         AND ORDER
 UNIQUE CHAVIS,                          :
                                         :
                     Defendant.          :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     On March 25, 2020, the defendant sought release on bail

from the Westchester County Jail pending his sentencing pursuant

to 18 U.S.C. § 3143(a) on account of the COVID-19 pandemic.     The

Government opposes the defendant’s release.   The defendant’s

application is denied.

     A two-count indictment of August 28, 2019 charged the

defendant with possessing a firearm during and in relation to a

drug trafficking crime in violation of 18 U.S.C. §

924(c)(1)(A)(i), and being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1).   On December 13, the

defendant pleaded guilty to being a felon in possession of a

firearm.   The Government calculates his sentencing guidelines

range as 46 to 57 months.   Sentencing is scheduled for June 18,

2020.
     In arguing for his release, the defendant cites 18 U.S.C. §

3142(g), which allows courts to consider, among other things, an

individual’s “physical and mental” condition in determining

whether to release or detain a defendant pending trial.     But,

the defendant has pleaded guilty and awaits his sentencing.

Section 3143(a), not Section 3142(g), governs here.

     Pursuant to Section 3143(a)(1), a defendant awaiting

sentencing shall be detained “unless the judicial officer finds

by clear and convincing evidence that the person is not likely

to flee or pose a danger to the safety of any other person or

the community if released.”   18 U.S.C. 3143(a)(1).   This statute

thus “establishes a presumption in favor of detention” that the

“defendant must rebut . . . with clear and convincing evidence.”

United States v. Abuhamra, 389 F.3d 309, 319 (2d Cir. 2004).

     The defendant has failed to show by clear and convincing

evidence that his release into the community would not present a

danger to others.   This case, in which the defendant has

admitted to firearms possession, is the defendant’s fourth adult

conviction.   The presentencing report (“PSR”) also notes three

separate instances of parole violations.

     Based on the record currently before the Court, it appears

that the defendant’s release into the community would endanger




                                 2
the safety of the community.   The defendant’s request for

release is therefore denied.



Dated:    New York, New York
          March 27, 2020

                               ______________________________
                                       DENISE COTE
                               United States District Judge




                                 3
